Filed Under Rule 424(b)(3), Registration Statement No. 333-155631 Pricing Supplement Number 194 Dated 07/27/2009 (To: Prospectus Dated November 24, 2008 and Prospectus Supplement Dated: November 26, 2008) CUSIP Number Principal Amount Selling Price Gross Concession NetProceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Fitch Rating 63743FLF1 [] 100.000% 0.550% [] FIXED 2.350% SEMI-ANNUAL 08/15/2011 02/15/2010 $12.34 YES Senior Unsecured Notes A2 A A- Redemption Information: Non-Callable. CUSIP Number Principal Amount Selling Price Gross Concession NetProceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Fitch Rating 63743FLG9 [] 100.000% 0.950% [] FIXED 3.400% SEMI-ANNUAL 08/15/2013 02/15/2010 $17.85 YES Senior Unsecured Notes A2 A A- Redemption Information: Non-Callable. National Rural Utilities Cooperative Finance Corp Offering Dates: July 27, 2009 through August 03, 2009Trade Date: Monday, August 03, 2009 @12:00 PM ET Settle Date: Thursday, August 06, 2009 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. Agents: Banc of America Securities LLC,Incapital, LLC , Charles Schwab & Co., Inc., Comerica Securities, Edward D. Jones & Co., L.P., J.J.B. Hilliard, W.L. Lyons, Inc., Merrill Lynch & Co., Morgan Stanley, UBS Securities LLC If the maturity date or an interest payment date for any note is not a Business Day (as term is defined in Prospectus), principal, premium, if any, and interest for that note is paid on the next Business Day, and no interest will accrue from, and after, the maturity date or interest payment date. InterNotes� is a registered trademark of Incapital Holdings LLC. All rights reserved National Rural UtilitiesCooperative Finance Corporation InterNotes Prospectus Dated 24-Nov-08 and Prospectus Supplement Dated: 26-Nov-08
